DETAILED ACTION
This is a Non-Final Action in response to the communication filed on 1/26/2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 remain pending, with Claims 1, 8, and 15 being independent.
All pending claims stand rejected.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181(I), claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1-20 include one or more limitations that do not use the word “means” or “step,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited functions.
The claim does not recite the word “means” or “step,” creating a rebuttable presumption that the limitations are not to be interpreted as means-plus-function limitations.
However, the limitations recite the element “process monitoring tool” performing plurality of functions in claims 1-20.  These limitations satisfy the three-prong test because: (A) they use the generic placeholder “tool” for performing the claimed functions; (B) the generic placeholders are modified by functional language, since all of the recited functions are linked to the “tool” using linking words such as “configured to,” “by,” or “using”; and (C) the claim does not recite sufficient structure for performing the claimed functions. Further, it is evident that the terms “process monitoring” does not itself impart any structure.  The 
These limitations therefore invoke interpretation under 35 USC 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because these claim limitations are being interpreted as means-plus-function limitations, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed functions, and equivalents thereof.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The boundaries of these limitations are therefore ambiguous and the claim is indefinite in scope.  See below rejection of claims under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed functions); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed functions so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as being indefinite because they recite one or more limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Regarding Claim 1, this claim recites the limitations “process monitoring tool” which is interpreted as means-plus-function limitations as discussed above.  However, the written description fails to disclose and/or clearly link any corresponding structure to the “tool”. The disclosure as a whole only depicts and describes how what are referred to as the “process monitoring tool” is connected to various parts of the system, how the “process monitoring tool” function, and the potential – though not mandatory – functional components of the “process monitoring tool.”  See Fig. 1, which depicts the “process monitoring tool” as functional block positioned between other system components such as computers, software, infrastructure, and data sources.  See also Specification, pars. [0023]-[0035], which further describe the components of Fig. 1 but define the “process monitoring tool” in purely functional terms.  See also Specification, pars. [0036]-[0042] with reference to Figs. 2A-2B, which describe and depict “examples of screen display… of an exemplary process monitoring tool” without providing any structure for the “tool” itself.  The disclosure provides “an example computer system useful for implementing various embodiments,” but only does so at a high level of generality such that there is no clear link between the structure of the “computing system” and the “process monitoring tool”. See Specification, pars. [0081]-[0093] with reference to Fig. 8, which describe and depict the exemplary “computing system” but are silent regarding the “process monitoring tool”. Nowhere in the disclosure as a whole is there a specific structural definition of the “process monitoring tool”. The boundaries of these limitations are therefore ambiguous.

For the purposes of evaluation herein, the “process monitoring tool” is interpreted as acquiring the structure and programming of a general purpose computer.
Applicant may:
(a)      Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)      Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)      Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)      Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)      Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-7, these claims inherit and fail to cure the deficiencies of Claim 1.
These claims are therefore indefinite as discussed above.

Regarding Claim 8, this claim recites substantially the same deficient limitations as identified for Claim 1.
This claim is therefore indefinite as discussed above.

Regarding Claims 9-14, these claims inherit and fail to cure the deficiencies of Claim 8.
These claims are therefore indefinite as discussed above.

Regarding Claim 15, this claim recites substantially the same deficient limitations as identified for Claim 1.
This claim is therefore indefinite as discussed above.

Regarding Claims 16-20, these claims inherit and fail to cure the deficiencies of Claim 15.
These claims are therefore indefinite as discussed above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding Claim 1, this claim recites an abstract idea.  The abstract idea is described by the limitations:
A… method, comprising:
retrieving… a selection of one or more technical processes that… will monitor and analyze
retrieving… a selection of one or more technical key performance indicators (KPIs) that monitor the technical health of one or more system applications on which the technical processes depend;
determining… at design time, one or more data sources from which to obtain the technical KPIs for the one or more system applications on which the technical processes depend;
retrieving… a selection of technical process priority factors for the technical processes based on runtime factors associated with the technical KPIs and design time factors associated with the technical KPIs when the technical KPIs are selected at design time, wherein the runtime factors comprise at least a technical KPI status; 
based on the selected technical process priority factors from the runtime and design time factors, retrieving… at design time, at least a preference assigned to each technical process (technical process preference), a category assigned to each technical KPI (technical KPI category), and a technical KPI status threshold for deriving the technical KPI status; 
based on each of the selected technical KPIs and technical processes, retrieving… data associated with the technical KPIs from the one or more determined data sources;
based on the selected runtime technical process priority factors, determining, by the process monitoring tool, the technical KPI status for each of the technical KPIs by comparing the retrieved data to the technical KPI threshold; 
based on the selected technical process priority factors, determining… a technical process priority for each of the one or more technical processes wherein the determining comprises iterating through the one or more technical processes and for each process:
	(1) iterating through each of the technical KPIs assigned to the technical process and for each technical KPI calculating a technical KPI priority by:
		(a) calculating a technical KPI prevalence, wherein the technical KPI prevalence is a number of associated technical processes to which the technical KPI is assigned,
		(b) calculating a technical KPI status indicator, wherein the technical KPI status indicator is determined based on the category and the status, and
		(c) calculating the technical KPI priority by multiplying the technical KPI prevalence by the technical KPI status indicator by the technical KPI preference, and
	(2) calculating a technical process priority for the technical process by summing the technical KPI priority across the technical KPIs and multiplying the sum by the technical process preference; and
displaying… the technical processes sorted by the determined technical process priority for each of the technical processes…
The claim as a whole recites a mental process.  The identified limitations describe a process of collecting information, analyzing it, and displaying certain results of the collection and analysis, where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind.
The claims as a whole also recites certain methods of organizing human activities based on commercial and legal interactions and/or managing personal behavior and interactions between people (i.e., following rules and instructions for determining and displaying processes sorted by priority via calculating KPIs regarding business relations and sales, see fig. 2, para. 0017).
The claims as a whole also recites mathematical concepts utilized to aggregate various retrieved data to calculate/determine KPIs and as a results determine priority to sort the processes for displaying.
The claim therefore recites a judicial exception at Step 2A, Prong 1.
The claim does not include additional elements that integrate the abstract idea into a practical application.  The additional elements are described by the preamble limitation to a computer-implemented method, the limitation to perform the steps by a process monitoring tool, and the limitations:
wherein at least one of the executing, retrieving, determining, iterating, calculating, and displaying are performed by one or more computers.
These additional elements as a whole amount to mere instructions to apply the abstract idea on a computer along with generally linking the abstract idea to a particular technological environment and/or insignificant extra-solution activity.  Regarding the recited “computers,” “process monitoring tool,” the claim does not recite any unique or non-generic functionalities that distinguish these elements from generic computers and/or components acting in their ordinary capacity.  The specification admits that the disclosed embodiments “may be implemented, for example, using one or more well-known [i.e., generic] computer systems.”1  Considered as a whole, limitations to implement one or more of the method steps using a “computer,” “process monitoring tool,” amount to nothing more than the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., mathematical equation).  Considered as a whole, these additional elements fail to describe anything more than the mere use of general purpose computers and/or computer components in their ordinary capacity as tools for carrying out basic data collection, processing, storage, and transmission functions.  These additional elements therefore amount to mere instructions to apply the recited abstract idea and fail to impose meaningful limits on the application thereof.
Viewed both individually and as an ordered combination, the additional elements are not enough to impose meaningful limits that integrate the abstract idea into a practical application.
The claim is therefore directed to a judicial exception at Step 2A, Prong 2.
2  Additionally, as currently recited, the extra-solution data gathering limitations require only receiving, storing, and/or transmitting data at a high level of generality.  The courts have held that computer functions of receiving or transmitting data over a network and storing or retrieving data in memory are well-understood, routine, and conventional when claimed in a generic manner, as they are here, and are not enough to supply an inventive concept.3
Viewed both individually and as an ordered combination, the additional elements are not enough to transform the invention into one that is significantly more than the abstract idea itself.
The claim is therefore directed to a judicial exception without significantly more.

Regarding Claims 2-7, these claims further limit the abstract idea defined in claim 1 above; therefore, are also directed to mental processes, certain methods of organizing human activity, and mathematical concepts for similar reasons provided in claim 1 above.
Further for claim 7, “a cloud solution providing cloud services…” is recited at a high level of generality and this limitation analyzed as an additional element is generally linking the use of the abstract idea to a particular technical field, and/or merely applies the abstract 

Regarding Claim 8, this claim is directed to a judicial exception without significantly more for substantially the same reasons as discussed for Claim 1.
The instant claim recites “a system, comprising: a memory; and at least one processor coupled to the memory, the at least one processor configured to” carry out the steps using the “process monitoring tool.”  However, considered as a whole, these limitations describe nothing more than a generic computer and amount to mere instructions to “apply it” in the same way as stating that the method is “computer-implemented.”  These limitations fail to describe a practical application or an inventive concept as discussed for the additional elements of Claim 1.

Regarding Claims 9-14, these claims are directed to a judicial exception without significantly more for substantially the same reasons as discussed for Claims 2-7, respectively.

Regarding Claim 15, this claim is directed to a judicial exception without significantly more for substantially the same reasons as discussed for Claim 1.
The instant claim recites “a non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to” carry out the steps using the “process monitoring tool.”  However, considered as a whole, these limitations describe nothing more than a generic computer and amount to mere instructions to “apply it” in the same way as stating that the method is “computer-implemented.”  These limitations fail to describe a practical application or an inventive concept as discussed for the additional elements of Claim 1.

Claims 16-20, these claims are directed to a judicial exception without significantly more for substantially the same reasons as discussed for Claims 2-4 and 6-7, respectively.

Examiner’s Note - Allowable Subject Matter
Claims 1-20 are patentable over prior art under 35 USC 102 and 103.
Regarding Claims 1-20, these claims were deemed allowable over prior art in the previous Office Action.  See Non-Final Action mailed on December 28, 2020, pp. 9-10.  The submitted amendments add limitations to the claims without removing any of those that contributed to the previous determination of patentability.  While additional search and consideration has produced certain references that are pertinent to the instant disclosure, these references fail to teach or suggest the claimed invention as a whole when considered either individually or in a combination of references of record.  See brief discussion of references submitted herewith in the Conclusion below.
In view of the foregoing, the prior art of record fails to individually disclose each and every limitation recited in the claim, and there is no obvious rationale that would have motivated one of ordinary skill in the art at the time of filing to combine the references in order to arrive at the claimed invention.
These claims therefore remain patentable over prior art as previously indicated.

Response to Arguments
Applicant’s arguments have been fully considered and have been found to be unpersuasive and insufficient to overcome all of the rejections in the most recent Office action. Details are provided below.

Arguments on Claim interpretation under 35 U.S.C. 112(f):
Claim interpretation per the placeholder term “KPI module” have been withdrawn based on applicant removing the term from the claims. However, the term “process monitoring tool” still exist and modified by functional language without any further structure in the claim, thus, claim interpretation under 112f have been maintained for limitations including this term.

Arguments on Claim interpretation under 35 U.S.C. 112(b):
Rejections for 112f invoking terms/limitations have been maintained. Other rejections were withdrawn.

Arguments on Claim interpretation under 35 U.S.C. 101:
Applicant’s arguments are directed towards the added limitations and are unpersuasive because they claims fail to satisfy eligibility requirements for the reasons discussed in the new grounds of rejection provided above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 01/82198 A2 – Facilitate management of IT investment including storing data associated with performance metrics of a number of IT projects; generating scorecards for a number of IT portfolios using the stored data, with each 
WO 2004/114177 A2 – Organizational management system that provides a scorecard display including a representation of a plurality of indicators associated with an entity, the processor being responsive to selection of an indicator using an input device so as to provide access to a plurality of selectable discrete elements that constitute a basis upon which a state of the indicator is determined; where the indicator and/or a relationship between the indicator and other indicators from the plurality of indicators or information associated with the indicator may constitute metadata; and where at least one of the plurality of indicators may change state in response to at least another one of the plurality of indicators.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEHMET YESILDAG/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification – par. [0081] with reference to Fig. 8
        2 MPEP 2106.05(f) and MPEP 2106.05(d)(II)
        3 MPEP 2106.05(d)(II)